DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 4-5, 15) are rejected under 35 U.S.C. 103 as being unpatentable over Brecher et al (hereinafter Brecher)(US Patent 5,544,256) in view of Hamamatsu et al. (hereinafter Hamamatsu)(US Publication 2006/0233434 A1)
Re claim 1, Brecher discloses a device comprising: one or more computer-readable storage media (See fig. 1: 3; col. 6, line 23-24 where it teaches the system is implemented in a computer 3.); and one or more processors (See fig. 1: 3; col. 6, line 23-24 where it teaches the 
But the reference of Brecher fails to teach and recursively performing: checking respective sizes of the bounding boxes, and spitting any clusters of the one or more clusters that have respective bounding boxes with sizes that exceed one or more thresholds, thereby generating additional clusters of defect locations.
However, Hamamatsu does. (See figs. 10, 13 & ¶s 96, 99-101) Hamamatsu discloses and fairly suggests recursively (See fig. 10 & ¶ 96 where it teaches defect species which were verified in defect species verification step S103 (e.g, as shown in Fig. 13)) performing: checking respective sizes of the bounding boxes (See fig. 13; ¶s 99-101 where it teaches a box comprising a combination of defect species, wherein suggesting that the size of each of the box depends on the combination of defect species.), and spitting any clusters of the one or more clusters that have respective bounding boxes with sizes that exceed one or more thresholds, thereby generating additional clusters of defect locations. (See fig. 13; ¶s 99-101 where it 
Therefore, taking the combined teachings of Brecher & Hamamatsu as a whole, it would have been obvious to one of ordinary skills in the art to incorporate these feature into the system of Brecher, in the manner as claimed and as taught by Hamamatsu, for the benefit of performing a defect verification process. (See ¶ 96)

Re claim 4, the combination of Brecher & Hamamatshu discloses where each detection location is a pixel. (In Brecher, see figs. 2-3; col. 9, lines 41-49)

Re claim 5, the combination of Brecher & Hamamatshu discloses wherein the operations further include: displaying the bounding boxes on an image of an object, where the bounding boxes are superimposed on the image. (In Brecher, see figs. 2-3)

Claim 15 has been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (6-14) are allowed.
Claims (2-3) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitation of claim 2.)




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 16, 2021